March 27, 1942.
The appellant has failed to comply with the rule of this Court (Rule 8, Section 2) by stating in his brief the "questions involved;" and it is very doubtful if some of the warranted exceptions comply with Rule 4, Section 6.
Waiving all of this, we have carefully read the record herein, and are satisfied with the result of the order of Honorable *Page 363 
P.H. Stoll, Circuit Judge, from which this appeal is prosecuted; and we direct that said order, with minor changes and some deletions made by us, be published as the opinion of this Court.
Affirmed.
MR. CHIEF JUSTICE BONHAM, MESSRS. ASSOCIATE JUSTICES BAKER, FISHBURNE and STUKES, and CIRCUIT JUDGE G.B. GREENE, ACTING ASSOCIATE JUSTICE. concur.